              IN THE DISTRICT COURT OF THE UNITED STATES
                  FOR THE MIDDL1;;VR1    /491..OF ALABAMA
                                            kv-'L D
IN THE MATTER OF THE RESTRAINT OF:
                                                   cl:ClaBe No.: 2:21-cm-03636-MHT
APPROXIMATELY 1,000 ROOSTEIWAWR,,    „; ft,, ,,,Tr,
YOUNG CHICKENS,AND UNHATCFIEDi'l-`,?Vt!Li_,•..1 1 DER SEAL -
CHICKENS LOCATED AT AND AROONP-'4, 94.--;-`i't LA
COUNTY ROAD 528, VERBENA,ALABAMA,36091

                    THE UNITED STATES OF AMERICA'S MOTION
                            TO UNSEAL DOCUMENTS

       The United States of America, by through Sandra J. Stewart, Acting United States

Attorney, and Assistant United States Attorney Gregory O. Griffin, Jr., both ofthe Middle District

of Alabama, and respectfully moves the Court to unseal the above-captioned case, and permit

applications, motions, and court orders to be filed on the public record.

       Respectfully submitted this 24th day of June 2021.

                                              SANDRA J. STEWART
                                              ACTING UNITED STATES ATTORNEY


                                                                             •
                                             GREGORY O. GRIFFIN, JR.
                                             Assistant United States Attorney
                                             131 Clayton Street
                                             Montgomery, Alabama 36104
                                             Telephone:(334)223-7280
                                             Facsimile:(334)223-7106
                                             E-mail: Gregory.Griffm@usdoj.gov
